       Case 2:15-cr-00004-MCE Document 34 Filed 05/21/20 Page 1 of 1

                                                                            FILED
                        UNITED STATES DISTRICT COURT                    May 21, 2020
                       EASTERN DISTRICT OF CALIFORNIA                CLERK, US DSITRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                       Case No. 2:15-CR-00004-MCE

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
DUANE M. ELLISON,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release Click here to enter text. ,

Case No. 2:15-CR-00004-MCE Charge 18 USC § 3606 , from custody for the

following reasons: for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): All other previously imposed conditions of
                          X
                              supervised release remain in full force and effect.

      Issued at Sacramento, California on May 21, 2020 at 2:20 p.m.



      Dated: May 21, 2020
